Order unanimously affirmed without costs. Memorandum: The alleged agreement of settlement was not binding because it was not in writing, not made in open court, and not reduced to an order and entered (see, CPLR 2104). Defendants are not estopped from denying the existence of a valid agreement because plaintiffs did not suffer any detriment in reliance thereon (cf., Smith v Lefrak Org., 142 AD2d 725). (Appeal from Order of Supreme Court, Erie County, Gossel, J. — Compel Settlement.) Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.